Citation Nr: 0127487	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  97-17 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for chronic urinary 
tract infection.  

2.  Entitlement to service connection for hepatitis.  

3.  Entitlement to service connection for a liver disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had essentially continuous active duty from 
November 1949 to October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  

The case returns to the Board following a remand to the RO in 
April 1999.  

From a review of the claims folder, the Board recognizes an 
implied claim for service connection for a chronic prostate 
disorder.  See Robinette v. Brown, 8 Vet. App. 69 (1995) (VA 
must read claim documents liberally so as to identify and 
adjudicate all claims reasonably raised by the record whether 
or not formally claimed in the VA application); accord Akles 
v. Derwinski, 1 Vet. App. 118 (1991).  As this claim has not 
yet been adjudicated by the RO, the Board refers it to that 
office for the necessary action.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The medical evidence of record reveals no current 
diagnosis of chronic urinary tract infection or other chronic 
genitourinary disorder related to service.  

3.  The medical evidence of record reveals no current 
diagnosis of hepatitis or any chronic residuals of hepatitis 
incurred in service.  

4.  The medical evidence of record reveals no current 
diagnosis of liver disorder.  


CONCLUSIONS OF LAW

1.  Chronic urinary tract infection was not incurred or 
aggravated during active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).   

2.  Chronic hepatitis, or residuals thereof, was not incurred 
or aggravated during active duty service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159).

3.  A liver disorder was not incurred or aggravated during 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, VA recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  That is, by way of the 
September 1996 rating decision, October 1996 statement of the 
case, and subsequent supplemental statements of the case 
issued through May 2001, the RO provided the veteran with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate the claims.  With respect to 
the duty to assist, the RO secured the necessary medical 
examinations needed to adjudicate the claim and secured post-
service military medical records.  Although the veteran 
submitted private medical evidence, he has not authorized VA 
to obtain any additional private records or indicated that 
relevant VA treatment records exist.  Finally, the veteran 
has had ample opportunity to submit argument in support of 
his claim.  Therefore, there is no indication that the 
Board's present review of the claim will result in any 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Factual Background

Service medical records documented complaints burning 
urination and dysuria in May and June 1950.  In July 1951, 
the veteran was hospitalized with complaints of pain and 
burning on urination, frequency, and nocturia.  Tests were 
positive for blood in urine.  The diagnosis was acute 
hemorrhagic cystitis.  Notes indicated that the veteran had a 
complete recovery.  The veteran was hospitalized in June 1962 
for about three weeks.  The initial diagnosis of acute 
pharyngitis was amended to hepatitis when liver function 
tests were reported.  Although there was no hepatomegaly or 
liver tenderness, it was treated as a case of hepatitis.  It 
was also noted that the prostate was somewhat tender and 
boggy on examination, although there were no urinary 
symptoms.  The diagnosis was infectious hepatitis and chronic 
prostatitis.  The report of the September 1971 separation 
physical showed no physical abnormalities.  The prostate was 
normal.  It was noted that the veteran had a history of mild 
hepatitis in 1961, resolved without complications, sequelae, 
or recurrence.  

Records from Vandenburg Air Force Base Hospital generally 
showed some elevation of liver enzymes.  Notes dated in March 
1991 indicated that the veteran had a past history of 
hepatitis, though current tests were negative.  In July 1993, 
the veteran was evaluated for right flank and right abdominal 
pain.  An intravenous pyelogram was negative.  

The veteran underwent a VA general medical examination in 
February 1996.  He had a history of microhematuria and 
urinary tract symptoms in service without detected pathology, 
as well as a history of hepatitis without recurrence.  He 
denied any recent microhematuria, gross hematuria, or urinary 
tract symptoms.  On examination, the abdomen was soft, 
nontender and negative for masses or organomegaly.  The 
veteran declined rectal examination.  The diagnosis included: 
1) history of microhematuria without recurrence, cause 
undetermined, with no blood shown on current urinalysis; 2) 
history of hepatitis with full recovery, no recurrence, with 
current hepatitis screen positive for hepatitis B antibody; 
and 
3) current blood tests showing elevated GGTP, 76 units per 
liter (u/l), though SGPT and SGOT were within normal limits.   

The RO received records and statements from R. Guerra, M.D.  
Notes from a physical performed in May 1997 included report 
of adult medical history including prostate hyperplasia.  The 
veteran denied abdominal, gastrointestinal, or genitourinary 
complaints, or general health complaints.  Examination 
revealed normal abdomen and prostate.  SGPT and SGOT were 
within normal limits.  Urinalysis negative for blood.  In his 
May 1998 statement, Dr. Guerra related that the veteran's 
current disorders included prostate hyperplasia.  Associated 
laboratory test reports showed SGPT and SGOT within normal 
limits, but elevated GGTP of 66 u/l (11-51 u/l normal range).  
Dr. Guerra's August 1998 statement indicated that the veteran 
had consistent elevation of GGTP outside of normal limits.  
He also had persistent hematuria, showing trace blood and red 
blood cells by microscopic examinations and some specimens 
showing bacteriuria.  He noted that the veteran had a history 
of exposure to hepatitis in service and that hematuria had 
apparently been a chronic problem known through his military 
service.  The veteran had minimal to no alcohol use.  The 
October 1999 statement from Dr. Guerra related that current 
urinalysis and chemistry profile again showed trace hematuria 
with red blood cells by microscopic examination.  He stated 
that cystoscopy should be performed given the underlying 
diagnosis of a hemorrhagic cystitis.  

In July 2000, the veteran was afforded a VA genitourinary 
examination.  The examiner noted multiple episodes of 
microscopic hematuria determined by his primary physician, 
although records from Dr. Guerra showed one urinalysis with 
no evidence of microscopic hematuria.  The veteran had one 
episode in service without determination as to etiology.  The 
veteran had normal urinary stream without hesitancy, dysuria, 
frequency, urgency, incontinence, or hematuria.  On 
examination, the abdomen was soft and nontender, with no 
masses, tenderness, or rebound and no hepatosplenomegaly.  
Genitalia were normal.  The prostate measured 20 grams and 
was smooth, soft, and tender.  Urinalysis showed one to two 
red blood cells.  The examiner stated that there was no 
evidence of microscopic hematuria other than that referred to 
by Dr. Guerra.  Moreover, the examiner found no history of 
recurrent urinary tract infections, noting that the veteran 
denied any significant symptoms referable to chronic 
infection.  He added that findings of chronic prostatitis, 
asymptomatic, might explain the urinalysis findings.  
Although it was unclear how this disorder related to service, 
he noted that it seemed to have no adverse health effect.  
The examiner found no indication for cystoscopic examination 
of the bladder.  In the October 2000 addendum, the examiner 
reviewed the complete blood test results.  He stated his 
belief that the clinical manifestation was due to chronic 
prostatitis, based on history provided by the veteran, 
statements from Dr. Guerra, and findings on physical and 
laboratory examination in July 2000.  He found no indication 
for further diagnostic testing, including cystoscopy.   

The veteran underwent an August 2000 VA examination for 
possible hepatitis and liver disorder.  He had been diagnosed 
as having hepatitis in service.  His current physician had 
noted elevated GGTP, though other liver enzymes were normal.  
The veteran admitted to a history of drinking "a lot" 20 
years ago, but he now had a drink about once or twice a week.  
The veteran complained of some fatigue, though not apparently 
disabling, and some sharp right inguinal pain.  He denied 
abdominal pain, nausea, vomiting, or pruritus, vomiting, 
hematemesis, or weight loss.  Examination was negative for 
jaundice.  The abdomen was soft, nontender, and nondistended, 
without rebound or guarding.  There was no palpable liver, 
spleen, or masses, no ascites, and no abdominal striae.  The 
balance of the examination was similarly unremarkable.  
Current hepatitis panel reflected positive hepatitis B core 
antibody only.  The examiner commented that the veteran 
apparently had acute hepatitis B in service.  Current 
laboratory test results were indicative of previous infection 
that was now resolved.  He stated that the veteran should be 
immune from reacquisition of hepatitis B.  The examiner also 
indicated that the veteran had elevated GGTP, a very non-
specific liver enzyme.  He thought it was possible that the 
veteran's alcohol use caused the mild GGTP elevation.  He 
added that other liver enzymes were normal and that there 
were no stigmata of chronic liver disease on examination.  
The examiner concluded that the veteran had hepatitis B in 
service.  The current elevation of GGTP was probably not 
pathological and was in no way related to the veteran's prior 
history of hepatitis B.  

In his July 2001 statement, the veteran related that he 
sometimes had problems starting or stopping urination.  Dr. 
Guerra had been giving him medication for infections for nine 
months before the July 2000 VA examination.  He believed the 
infections had cleared by that time.  Finally, the veteran 
asserted that he had hepatitis and a liver condition while in 
service.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303(a) (2001).  Direct service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If a disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Savage, 10 Vet. 
App. at 496-97.  Again, whether medical evidence or lay 
evidence is sufficient to relate the current disorder to the 
in-service symptomatology depends on the nature of the 
disorder in question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that service connection is not in order for 
chronic urinary tract infection, hepatitis, or a liver 
disorder.  As stated above, the first requirement for 
service-connected compensation is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Mercado-Martinez, 11 
Vet. App. at 419; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In this case, the medical evidence is negative for 
any current diagnosis or treatment of chronic urinary tract 
infection or current symptoms referable to chronic infection.  
In fact, the October 2000 addendum to the July 2000 VA 
examination report includes the examiner's opinion that the 
veteran's symptoms and clinical findings were associated with 
chronic prostatitis rather than chronic urinary tract 
infections.  

Similarly, there is no evidence of current hepatitis or 
chronic residuals of hepatitis the veteran had in service.  
Testing confirms only previous hepatic infection, not current 
disease.  There is no evidence of physical abnormality 
secondary to the veteran's bout with hepatitis in service.  
In addition, the medical evidence does not reveal any current 
diagnosis of a liver disorder.  It is emphasized that 
elevation of GGTP alone is insufficient to establish the 
presence of a current liver disability, particularly in the 
absence of any other clinical manifestation or other liver 
enzyme abnormality.  Moreover, the August 2000 VA examiner 
specifically found no relationship between the mild GGTP 
elevation and the veteran's hepatitis in service.  Rather, he 
attributed the GGTP levels to the veteran's occasional 
alcohol use.  	   

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
veteran's favor.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for chronic urinary tract infection, hepatitis, and a liver 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 
3.303; 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. 
§ 3.102).  


ORDER

Service connection for chronic urinary tract infection is 
denied.    

Service connection for hepatitis is denied.  

Service connection for a liver disorder is denied.    



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



